I am delighted to be
participating, for the first time, in the deliberations of
the General Assembly as head of State and
Government of the Republic of Malawi.
I should like to begin by joining others who have
spoken before me in congratulating Mr. Jean Ping on
his assumption of the high office of President of the
General Assembly at its fifty-ninth session. I have no
doubt that his election will provide an opportunity to
increase global awareness of the enormous challenges
that Africa and other less developed regions of the
world are facing. I hope that, through him, the
opportunity for the poor countries to fully participate
in world economic prosperity will be enhanced.
I also wish to avail myself of this opportunity to
pay tribute to his predecessor, Mr. Julian Robert Hunte,
for guiding the work of the fifty-eighth session with
admirable skill and pragmatism.
We also salute Mr. Kofi Annan, Secretary-
General of the United Nations, for the dynamic
leadership skills that he continues to display in steering
the affairs of the Organization.
I have entitled my statement 'Sharing global
prosperity'. I have done so in order to underscore the
fact that one of the most daunting challenges facing the
international community today is to achieve a balance
in economic transformation and growth between the
rich and the poor countries so as to eradicate poverty
among the latter.
In looking at the future of the United Nations, we
need to take stock of the response to world poverty. I
am aware that several attempts have been made by the
international community to alleviate poverty - and the
goal is still being pursued - but the results so far have
been dismal. During the past 30 years, for example, the
number of least developed countries has risen from 25
to 49. This means that globally, economic growth is in
reverse gear. Among the questions we are asking with
regard to the sharing of global prosperity is this: why
28

are the industrialized countries more prosperous, while
in Africa and the rest of the developing countries
poverty is increasing? In other words, why has
globalization failed to achieve a more equitable
distribution of global prosperity?
In Malawi we have discovered that we need to
seriously transform our economic structures in order to
begin to provide and produce new wealth. This can be
achieved by transforming the abundant agricultural
commodities, raw materials and minerals into goods
that can be traded globally. It is only by creating new
wealth in rural areas that we can effectively eradicate
poverty.
Our major strategy is to gain a share in global
prosperity by transforming Malawi from being an
importing and consuming country to being a
predominantly producing and exporting country. In
other words, we must begin to position our economy to
take full advantage of global trade. This will be
achieved through intensive industrial research and the
application of science and technology to the specific
conditions in my country.
Malawi - as in the case of most African
countries - is richly endowed with a wide range of
agricultural primary commodities, good soil and water
resources that can enable us to develop viable agro-
processing and manufacturing industries. The critical
issue for us in Malawi, therefore, is the creation of new
wealth as the basis for poverty reduction. In order to do
that, we must encourage significant domestic savings,
as well as inflows of resources, especially foreign
direct investment.
We in Malawi estimate that in order to alleviate
poverty, we need to achieve an annual growth rate of at
least 6 per cent over the next decade. In order to
achieve that, we are determined to create conditions for
sustainable macroeconomic growth through
fundamental policy reforms to improve economic and
political governance. We have put in place measures
for the reform of the public sector, the agricultural
sector and the private sector.
We are also determined to improve good
governance by stamping out corruption. To that end,
we have adopted a zero-tolerance stance with regard to
corruption. I am therefore happy to have signed,
yesterday, the United Nations Convention against
Corruption.
Malawi is cognizant of the fact that our national
vision must be fully supported by the international
community. That is why Malawi joins the call for
better market access and lower tariff and non-tariff
barriers to trade in industrialized countries.
Malawi would therefore like to stress the need to
advance the dialogue in the Doha development agenda.
For their part, the industrialized nations need to
seriously address the major concerns of the poor
economies. The challenge for industrialized countries
is therefore to share with the poor countries the
prosperity that comes about through globalization, by
assisting us to stand on our own and to develop
appropriate technologies for transforming our
agricultural raw materials, minerals and other natural
resources into wealth. In Malawi, we believe that a
partner who walks with you side-by-side down the road
is better than one whom you have to carry on your
shoulders. We want to walk with the industrialized
nations; we do not want to be carried on their
shoulders.
Some positive efforts that Malawi welcomes
towards global equity include the various initiatives
taken by the Group of Eight countries aimed at
addressing some of the concerns to which I have just
referred. Among those are the United Kingdomís
decision to significantly increase its aid and technical
assistance to Africa; the reaffirmation of strong support
for the New Partnership for Africa's Development; the
decision by the United States Government to extend
the African Growth and Opportunity Act from 2008 to
2015; and the European Union's 'Everything But
Arms' initiative, which seeks to enhance opportunities
for increased access for African exports into the
European market.
Those initiatives are, indeed, encouraging, and
my Government fully appreciates them. I wish,
however, to appeal for those noble promises and
commitments to be matched by action. We need proof
that actions speak louder than words.
The management of foreign debt is another
positive way in which global prosperity can be shared.
Our concern is that, in spite of numerous initiatives
aimed at finding a durable solution to the debt
problem, the world is nowhere near that solution. My
Government is still allocating a significant amount of
our resources to debt-servicing at the expense of
investment in infrastructure, production and income
29

generation. Such diversion of resources has led, among
other things, to the deepening of poverty and a lack of
significant macroeconomic growth.
However, Malawi, like other eligible African
countries, had welcomed arrangements for debt relief
under the Heavily Indebted Poor Countries (HIPC)
Debt Initiative. But the conditions for reaching the
decision and completion points are so arduous that
only a few countries in sub-Saharan Africa have
managed to reach the completion stage. We believe that
the preconditions for the HIPC Initiative are
unrealistic. Surely, less stringent conditionalities would
have enabled more countries to succeed.
That notwithstanding, Malawi welcomes the
measures by some bilateral donors to respond to the
external debt crisis. In particular, I must mention the
Government of Japan, which, a few weeks ago,
cancelled a debt Malawi owed it, amounting to $256
million. I take this opportunity to thank Japan most
sincerely for that gesture. We hope that other
industrialized countries will follow this example.
I referred earlier to the need for adequate donor
support to sustain national initiatives. In that regard, I
believe that the New Partnership for Africaís
Development (NEPAD) provides a framework for
sharing the responsibility for economic development
between Africa and the rich countries. It is for that
reason that Malawi has acceded to NEPADís African
Peer Review Mechanism in a bid to put in place
internationally accepted political and economic good
governance. Our accession to the African Peer Review
Mechanism is also a demonstration of our confidence
in the NEPAD programme as a tool to enhance Africaís
effective participation in global prosperity.
Let me now turn to a global challenge that
threatens all development efforts. This is the
HIV/AIDS pandemic. The HIV/AIDS pandemic
continues to pound incessantly upon the African
economies, destroying the capacity of many countries
to achieve sustainable economic development. Because
it affects the most productive segment of our labour
force, we are losing more qualified and experienced
personnel much faster than we can train new ones.
The HIV/AIDS pandemic is a human tragedy of
unimaginable proportions. Experience in dealing with
this disaster in my country has taught us that
HIV/AIDS is a medical crisis, an economic crisis, a
social crisis and a political crisis. It is a medical crisis
because no cure has yet been found for HIV/AIDS. It is
an economic crisis because it is depleting financial and
human resources for development while also
devastating our national capacities for good
governance. HIV/AIDS is a social crisis because of the
stigma that makes the affected unable to be integrated
into normal day-to-day relations as well as in the work
places. HIV/AIDS has also created a large number of
orphans that need to be cared for. HIV/AIDS is a
political crisis because it threatens democratic
institutions by killing politicians and others who are
the voice of the people.
Therefore, in order to deal with this pandemic,
we have learned the imperative of adopting a holistic
approach. It is for that reason that we appeal to the
United Nations to collectively raise new awareness,
new assumptions and new solutions. To that end, the
United Nations ought to redesign its policy in
providing support, care, treatment and prevention of
HIV/AIDS, alongside the provision of adequate,
nutritious food and a proper diet.
Before concluding my statement, I wish to raise
another concern I have concerning the efforts towards
sustainable growth and the development of the world.
This relates to the need for world peace. One can
hardly emphasize enough that, without global peace,
there cannot be global prosperity. In that regard, I
would like to welcome the efforts made by the
Secretary-General, jointly with the Security Council, in
taking a number of decisive steps towards conflict
prevention, resolution and management around the
globe.
Turning to the specific issues of peace in Africa, I
am concerned that sub-Saharan Africa has been and
continues to be one of the most unstable and conflict-
prone regions of the globe. The region also happens to
be home to most of the worldís poorest people, who are
living below the international poverty line.
The conflict in Sudan's Darfur region, in
particular, is yet another sad chapter in the history of
sub-Saharan Africa and one that the African people can
ill afford. Africa and the international community must
find quick and lasting solutions to the crisis in the
Darfur region.
I would like to conclude my statement by
assuring the General Assembly that my Government
fully endorses the proposals to reform the United
Nations. We share the belief that a more representative
30

and democratic United Nations will enhance the
efficiency and credibility of this global Organization. It
will also enhance the efforts towards a just and more
equitable sharing of global prosperity.
May God bless the United Nations.